On behalf of His Excellency Mr. Desiré Delano Bouterse, President of the Republic of Suriname, I extend to the President of the General Assembly, Mr. Thomson, congratulations on his election to preside over the General Assembly at its seventy-first session. His wealth of experience will undoubtedly contribute to the successful discharge of his important duties.
I would like to pay tribute to outgoing Secretary- General Ban Ki-moon for his accomplishments in leading the Organization over the past 10 years and for his continuous endeavours to reorganize the United Nations. We especially applaud his efforts to promote sustainable development and his commitment to the betterment of the livelihood of vulnerable groups and to the advancement of women. The Government and the people of the Republic of Suriname wish the Secretary- General much success in his future, new challenges.
As we continue our deliberations and take decisions on pertinent issues with respect to the global agenda, the world is facing grave financial, economic,
environmental and political crises. That situation is in contrast to what is needed for the sustainable development of all nations, namely, peace, political stability, democracy and universal access to our planet’s resources.
At the same time, we are concerned by the multitude of challenges and threats that the world now faces in the political, security, economic and social realms. They include the global recession and economic slowdown, which have caused decreasing growth and productivity; worsening inequalities that are causing increased violence, political instability and social deterioration; transnational organized crime and terrorism; and digital and technological innovation.
The 2030 Agenda for Sustainable Development places human beings at the centre of development. The implementation of the ambitious Sustainable Development Goals gives us the opportunity to fight for a just world order in order to achieve peace, equitable power relations in the world, and political and social stability, as well as an equal distribution of wealth and opportunities for all. That would imply that eventually the eradication of poverty and the promotion of economic growth could be attained.
Nevertheless, there is a wide gap between what we promise our peoples in international and regional forums and what is actually achieved. Suriname believes that we must build peaceful and inclusive societies with equal opportunities for all. It is therefore essential that our social and economic order be structurally reformed and that we focus on advancing innovation and new technologies, human knowledge, capacities and skills. That is needed in order ultimately to find a solution that will create opportunities to accumulate knowledge, increase employment and social protection, enhance social inclusion and protect the environment, all of which will eventually lead to sustainable growth and stability.
It is not by chance that the 2030 Agenda for Sustainable Development also deals with migration, nor is it a coincidence that we have been discussing migration as a top priority of the international community. The movement of people across international borders — be it as migrants, refugees or asylum-seekers — continues to be one of the most important issues on the global policy agenda, for it has enormous economic, social and cultural implications. As far as refugees and asylum- seekers are concerned, Suriname holds the view that international norms, values and principles must be upheld and that human rights must be respected.
Suriname attaches great importance to the principles of international law, under which we have committed both to refrain from unilateral interference in the domestic affairs of other countries and to respect their national sovereignty and territorial integrity. That is also essential for securing peace, international security and lasting prosperity for all nations, regions and peoples. We believe that the only way to create a culture of peace and justice is through dialogue, consensus-building and negotiated resolutions to conflicts. Long-lasting political stability requires that democracy and democratic principles be respected; democratic traditions must be upheld, and the legitimacy of democratically elected Governments must be recognized for the duration of their tenure.
A long-standing issue on our international agenda is the struggle of the Palestinian people. Suriname supports the two-State solution for both the Israeli and Palestinian peoples in order to attain the political stability needed for their development. In our region of the world, South America, we welcome the historic peace agreement that is to be signed today between the Government of Colombia and the Fuerzas Armadas Revolucionarias de Colombia. It upholds the principles of coexistence, cooperation and respect, and reinforces our hemisphere as a zone of peace, as declared in 2014 during the third Summit of the Community of Latin American and Caribbean States. We also welcome the ongoing process to restore diplomatic relations between Cuba and the United States of America, which will contribute to further enhancing peace, stability, unity and development in the Americas. We will continue to support the call by the international community to have the United States lift the economic, commercial and financial embargo against Cuba.
Global temperatures and sea levels are rising, ice caps are melting, and greenhouse-gas emissions are not yet diminishing. With a forest cover of well over 90 per cent and a deforestation rate of merely 0.02 per cent, Suriname is one of the few carbon-negative countries in the world. Its relatively small size and population — a surface area of 163,000 square kilometres and a population of 550,000 — make it particularly vulnerable to global environmental challenges and external economic shocks. In addition, as a country with a low-lying coastal zone and with the majority of its population and fertile soils at risk from the dangers of rising sea levels, Suriname’s sustainable development efforts are under serious threat.
Nevertheless, we are still prepared to contribute to reducing greenhouse gases and to implementing even more ambitious policies. However, we cannot do that on our own, and we therefore call upon the international community not only to develop technical and financial support mechanisms within existing financial frameworks, but also to make new and additional financing available in order to support developing countries like ours. That will allow us to implement essential adaptation policies and programmes, compensate for losses and damages, develop technology and safeguard food production and food security.
The consequences of the global economic slowdown are being felt throughout the world, and Suriname has not been spared. Faced with a drop in the international prices of the commodities that we export, last year we were forced to implement an adjustment and reform programme that has imposed difficult but necessary adjustment measures. In order to ensure that the adjustment runs smoothly and to secure technical assistance for our reform programme, the Government of Suriname signed a stand-by arrangement with the International Monetary Fund early in 2016. In the light of the positive results achieved in a short period of time, we reiterate our intention to continue to work in close collaboration with the Fund, with the goal of securing macroeconomic stability and carrying out the institutional and legal reforms needed to restore economic growth and social stability.
We are confident that with international commodity prices on a steady path of recovery and with the grants and soft loans that we have been able to acquire through our friendly bilateral relationships and multilateral partners, as well as through international financial institutions such as the Caribbean Development Bank, the Inter-American Development Bank and the Islamic Development Bank, my country’s development path will be back on track within the next two years.
We therefore thank all of those who have offered their assistance in recent years, and we also welcome foreign investors who wish to participate in our future development. Suriname is a country with many natural resources and excellent opportunities for outsourced production processes. We recognize that we will have to exploit our resources commercially if we are to sustain our economic growth, and diversify our economy,
which will include a shift from complete dependence on minerals and developing new sectors, such as agro- industry and tourism.
In order to achieve sustainable development, world peace and stability for our nations and peoples, joint and consensual endeavours are required, as well as greater cooperation and dialogue. The relevance of multilateralism has proved to be essential for our coordinated actions. Suriname recognizes the eminent role that the United Nations plays in ensuring lasting development and peace, and we pledge our unwavering commitment to the work of the Organization.
